Title: From James Madison to William Billings (Abstract), 12 March 1805
From: Madison, James
To: Billings, William


12 March 1805, Department of State. “In answer to the letter in which you make certain enquiries respecting the Agency of Mr. Jacob Sheafe in claiming restitution for the Capture of the Brig Philanthropist, I can only inform you, that he appears to have had a business of that sort; but the name of the Vessel not appearing, it is uncertain whether it respected the one above named. The Philanthropist is not even mentioned in the Official lists of claims on the French Government in the possession of this Department. Any information you may have to give of a nature to promote justice between the Government and the claimants will meet with proper attention, but as the communication may be conveniently made in writing, it would be unnecessary for you to take so long a journey as would enable you to do it in Person.”
